DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4, 6, 8-11, 13, 15-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2001/0020278 to Saito (Saito) in view of US Patent Application Publication 2006/0004968 to Vogt (Vogt).
Claim 2
With regard to receiver circuitry to receive read data from a memory device, the receiver circuitry to receive a strobe signal accompanying the read data; Saito teaches a receiving logic circuit that receives a data signal an a synchronous clock (Fig. 1, logic circuit 102, DATA and DCK; par. 54).

With regard to wherein the first control signal is generated based on a comparison result of a pattern received, Saito teaches a control signal for the variable delay circuit is generated by a phase comparator which detects phase difference between the source synchronous clock signal and the system clock signal (Fig. 1, comparator 118, par. 61).  The received clock signal is considered to meet the claim language for a pattern.
Saito does not teach that the pattern is received by a memory controller.  Vogt teaches adjusting the sampling clock in the receiver unit of a device with a memory controller (pars. 41, 65; Fig. 3, memory controller 50).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include a memory controller, as taught by Vogt, because then data signals would have been better able to reach their destination in a memory controller at a predetermined time (Saito, pars. 1-3).
Claim 3
Saito teaches phase detection circuitry to detect a phase difference between the strobe signal and the read data, and to generate an adjustment control signal based on the phase difference; and wherein the first control signal indicates whether the adjustment control signal is valid (par. 61).
Claim 4
Saito does not teach that the pattern is based on a number of transitions exhibited by the read data.  Vogt teaches observing transitions in the data signal to adjust the sampling clock (par. 65).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include observing transitions in the data signal, as taught by Vogt, because then the data signal would have been more reliably read at the center of the data eye (Vogt, par. 65).
Claim 6
Saito does not teach that the phase adjustment circuitry is operative during a calibration mode of operation.  The Examiner takes Official Notice that it is well known to adjust phase during a calibration mode.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include a calibration mode, because then the reading of data during a normal mode would not have been interrupted.
Claim 8
Saito does not teach that the command generation circuitry issues the calibration read command consistent with a dynamic random access memory (DRAM) protocol.  Vogt teaches DRAM (pars. 42, 50, 51).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include DRAM, as taught by Vogt, because then data signals would have been better able to reach their destination in a DRAM at a predetermined time (Saito, pars. 1-3).
Claim 9
With regard to receiving read data from a memory device, and receiving a strobe signal accompanying the read data; Saito teaches a receiving logic circuit that receives a data signal an a synchronous clock (Fig. 1, logic circuit 102, DATA and DCK; par. 54).
With regard to generating a first control signal based on a comparison result of a pattern received;
With regard to adjusting a phase alignment between the strobe signal and the read data in response to the first control signal, Saito teaches a variable delay circuit for adjusting the delay time of the data received (Fig. 1, variable delay circuit 120; par. 61).
Saito does not teach that the pattern is received by the memory controller.  Vogt teaches adjusting the sampling clock in the receiver unit of a device with a memory controller (pars. 41, 65; Fig. 3, memory controller 50).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include a memory controller, as taught by Vogt, because then data signals would have been better able to reach their destination in a memory controller at a predetermined time (Saito, pars. 1-3).
Claim 10
Saito teaches detecting a phase difference between the strobe signal and the read data; generating an adjustment control signal based on the phase difference; and wherein the first control signal indicates whether the adjustment control signal is valid (par. 61).
Claim 11

Claim 13
Saito does not teach that the adjusting of the phase alignment occurs during a calibration mode of operation.  The Examiner takes Official Notice that it is well known to adjust phase during a calibration mode.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include a calibration mode, because then the reading of data during a normal mode would not have been interrupted.
Claim 15
Saito does not teach that the dispatching of the calibration read command is carried out consistent with a dynamic random access memory (DRAM) protocol.  Vogt teaches DRAM (pars. 42, 50, 51).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include DRAM, as taught by Vogt, because then data signals would have been better able to reach their destination in a DRAM at a predetermined time (Saito, pars. 1-3).
Claim 16

With regard to adjustment circuitry coupled to the receiver interface, the adjustment circuitry to adjust a relative alignment between the strobe signal and the read data in response to a first control signal; Saito teaches a variable delay circuit for adjusting the delay time of the data received (Fig. 1, variable delay circuit 120; par. 61).
With regard to wherein the first control signal is generated based on a comparison result of a pattern received; 
Saito does not teach that the pattern is received by the memory controller.  Vogt teaches adjusting the sampling clock in the receiver unit of a device with a memory controller (pars. 41, 65; Fig. 3, memory controller 50).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include a memory controller, as taught by Vogt, because then data signals would have been better able to reach their destination in a memory controller at a predetermined time (Saito, pars. 1-3).
Claim 17
Saito teaches a phase detector to detect a phase difference between the strobe signal and the read data, and to generate an adjustment control signal to adjust the relative alignment based on the phase difference; and wherein the first control signal indicates whether the adjustment control signal is valid (par. 61).
Claim 18

Claim 20
Saito does not teach that the adjustment circuitry is operative during a calibration mode of operation.  The Examiner takes Official Notice that it is well known to adjust phase during a calibration mode.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the delay adjustment, as taught by Saito, to include a calibration mode, because then the reading of data during a normal mode would not have been interrupted.
Allowable Subject Matter
Claims 5, 7, 12, 14, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864